Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5, 7-9, 11-16, 18-20, 22 are pending.
Claims 6, 10, 17, 21
Claim 1-5, 7-9, 11-16, 18-20, 22 are rejected.
Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive.
Applicant argues that Zhang failed to teach wherein the target receiving manner comprises at least one of:
receiving information about a target location of the downlink control channel corresponding to a time domain resource and a frequency domain resource:
Examiner respectfully disagree by replying as follow, Zhang teaches in fig. 5 step 501 receive configuration information of a first physical downlink control channel on a predefined resource  and [0188]  the predefined resource may be one or more of time frequency resources. Therefore Zhang teaches receiving information about a target location of the downlink control channel corresponding to a time domain resource and a frequency domain resource

Furthermore, Zhang teaches receiving a target beam for transmitting the downlink control channel examiner notes that applicant in his specification as filed  in [0143] describe beam in connection with cell  and therefore Zhang fig.5, 501 and fig.6  and [0199] predefined resource can be spatial resource i.e. cell.
Thus, Zhang teaches wherein the target receiving manner comprises at least one of: receiving information about a target location of the downlink control channel corresponding to a time domain resource and a frequency domain resource:
receiving according to a target modulation and coding manner:
receiving according to a target period: or
receiving a target beam for transmitting the downlink control channel.
Claim Rejections - 35 USC § 102
5.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.Claim(s) 1-3, 7, 8,9, 12-14, 19,20,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Zhang et al. (US-PG-PUB 2017/0245250 A1) hereinafter Zhang.


The invention is about an about an apparatus for sending and receiving downlink control channel and is shown in fig.1
    PNG
    media_image1.png
    448
    620
    media_image1.png
    Greyscale


The primary reference Zhang is about transmitting sending a downlink control channel in a narrowband user equipment and is show in fig. 5 
    PNG
    media_image2.png
    237
    817
    media_image2.png
    Greyscale

As to claim 1.     Zhang teaches a method for receiving a downlink control channel (Zhang fig. 5 [0297] a method of receiving a physical downlink channel) and, applied in (Zhang fig.5 [0297] method being applied in a user terminal), the method comprising:
determining a target receiving manner for receiving the downlink control channel (Zhang fig. 5 step 501 [0298]  terminal receiving i.e. determining configuration information i.e. receiving manner and [0307] a determination being done by Ue); and
receiving the downlink control channel transmitted by a base station according to the target receiving manner (Zhang fig. 5 step 502 [0335] terminal receiving downlink control information based on the configuration information i.e. manner and [0298] configuration information indicating receiving manner of signal).
wherein the target receiving manner comprises at least one of:
receiving information about a target location of the downlink control channel corresponding to a time domain resource and a frequency domain resource (Zhang fig.5, 501,502 [0298] [0335] and see  [0188]  predefined resource can be time frequency resources) ;
receiving according to a target modulation and coding manner (Zhang [0318] a manner of sending/receiving comprising configuration information having modulation and coding scheme) ;
receiving according to a target period (Zhang fig.6 and 7 step 701 configuration received on predefined resources and predefined resources is time-frequency resource [0180][0184][0299]); and
receiving a target beam for transmitting the downlink control channel (Zhang fig. 5 step 501 and 502 receive configuration information on downlink control channel using predefined resources i.e. spatial resources  see [0188]),
As to claim 2.     Zhang teaches adopting a preset receiving manner (Zhang [0111] [0113] predefined resource being conveyed using signaling being determined i.e. adopted according to rule) corresponding to the downlink control channel in a communication protocol between the terminal and the base station (Zhang [0242] [0243] resource being allocated according to a preset rule i.e. protocol using one of  radio resource signaling, RRC common signaling, RRC dedicated signaling Medium Access Control (MAC) signaling, a MAC element, a physical control channel, or control information).
as the receiving manner for receiving the downlink control channel (Zhang [0242][0243]preset rule i.e. protocol using one of  radio resource signaling, RRC common signaling, RRC dedicated signaling Medium Access Control (MAC) signaling, a MAC element, a physical control channel, or control information which provide the transmitting/receiving manner).

As to claim 3.    Zhang teaches receiving the target receiving manner for receiving the downlink control channel transmitted by the base station using a target signaling (Zhang [0242] [0243] preset rule i.e. protocol using one of radio resource signaling, RRC common signaling, RRC dedicated signaling Medium Access Control (MAC) signaling, a MAC element, a physical control channel, or control information which provide the transmitting/receiving manner); and 
wherein the target signaling comprises at least one of: a radio resource control signaling, system information, a media access control address control unit, and a  (Zhang [0242] [0243] preset rule i.e. protocol using one of radio resource signaling, RRC common signaling, RRC dedicated signaling Medium Access Control (MAC) signaling, a MAC element, a physical control channel, or control information which provide the transmitting/receiving manner);.
receiving information about a target location of the downlink control channel corresponding to a time domain resource and a frequency domain resource;
searching a target search space corresponding to the downlink control channel (Zhang [0191] a search space of the physical downlink control channel);
receiving according to a target modulation and coding manner;
receiving according to a target period; and
receiving a target beam for transmitting the downlink control channel.

As to claim 8.   Zhang teaches a method for transmitting a downlink control channel (Zhang fig.1 S101 [0186] a method of transmitting downlink control channel done by a base station), applied in a base station ((Zhang fig.1 S101 [0186] a method implemented in a base station), the method comprising:
transmitting a target receiving manner for receiving the downlink control channel to a terminal (Zhang fig.1 step S101 configuration information i.e. manner of transmitting, pertaining to transmission of physical downlink control channel); and
transmitting the downlink control channel to the terminal (Zhang fig.1 step S102 downlink control channel being transmitted by base station) , so that the terminal receives the downlink control channel according to target the  receiving manner (Zhang fig.1 step S102  [0224] downlink control channel being transmitted by base station using the configuration information i.e. a manner of sending downlink control channel and [0236] configuration of physical downlink control channel indicating sending and receiving manner being embedded in scheduling information and [0298] configuration information indicating receiving manner of signal ).
wherein the target receiving manner comprises at least one of:
receiving information about a target location of the downlink control channel corresponding to a time domain resource and a frequency domain resource (Zhang fig.5, 501 and fig.6  and [0188]  predefined resource can be time frequency resources) ;
receiving according to a target modulation and coding manner (Zhang [0318] a manner of sending/receiving comprising configuration information having modulation and coding scheme) ;
receiving according to a target period(Zhang fig.6 and 7 step 701 configuration received on predefined resources and predefined resources is time-frequency resource [0180][0184][0299]); and
receiving a target beam for transmitting the downlink control channel(Zhang fig. 5 step 501 and 502 receive configuration information on downlink control channel using predefined resources i.e. spatial resources  see [0188]),

As to claim 9.  Zhang teaches wherein the transmitting the target receiving manner for receiving the downlink control channel to the terminal comprises:
(Zhang [0242] [0243] preset rule i.e. protocol using one of radio resource signaling, RRC common signaling, RRC dedicated signaling Medium Access Control (MAC) signaling, a MAC element, a physical control channel, or control information which provide the transmitting/receiving manner); and
wherein the target signaling comprises at least one of: a radio resource control signaling, system information, a media access control address control unit, and a physical layer signaling (Zhang [0242] [0243] preset rule i.e. protocol using one of radio resource signaling, RRC common signaling, RRC dedicated signaling Medium Access Control (MAC) signaling, a MAC element, a physical control channel, or control information which provide the transmitting/receiving manner).

As to claim 12.   Zhang teaches an apparatus for receiving a downlink control channel applied in a terminal (Zhang fig. 12 a user equipment i.e. terminal and [0498] configuration information of a physical downlink channel being received), the apparatus comprising:
a processor (Zhang fig.12, 1201); and a memory for storing instructions executable by the processor (Zhang 1204 memory and program code).
wherein the processor is configured to:
determine a target  receiving manner for receiving the downlink control channel(Zhang fig. 5 step 501 [0298]  terminal receiving i.e. determining configuration information i.e. receiving manner and [0307] a determination being done by Ue); and
 (Zhang fig. 5 step 502 [0335] terminal receiving downlink control information based on the configuration information i.e. manner and [0298] configuration information indicating receiving manner of signal).
wherein the target receiving manner comprises at least one of:
receiving information about a target location of the downlink control channel corresponding to a time domain resource and a frequency domain resource (Zhang fig.5, 501 and fig.6  and [0188]  predefined resource can be time frequency resources) ;
receiving according to a target modulation and coding manner (Zhang [0318] a manner of sending/receiving comprising configuration information having modulation and coding scheme) ;
receiving according to a target period(Zhang fig.6 and 7 step 701 configuration received on predefined resources and predefined resources is time-frequency resource [0180][0184][0299]); and
receiving a target beam for transmitting the downlink control channel(Zhang fig. 5 step 501 and 502 receive configuration information on downlink control channel using predefined resources i.e. spatial resources  see [0188]),

As to claim 13.     Zhang teaches wherein the processor is further configured to:
a receiving manner(Zhang [0111] [0113] predefined resource being conveyed using signaling being determined i.e. adopted according to rule), corresponding to the (Zhang [0242] [0243] resource being allocated according to a preset rule i.e. protocol using one of  radio resource signaling, RRC common signaling, RRC dedicated signaling Medium Access Control (MAC) signaling, a MAC element, a physical control channel, or control information), as the target receiving manner for receiving the downlink control channel(Zhang [0242][0243]preset rule i.e. protocol using one of  radio resource signaling, RRC common signaling, RRC dedicated signaling Medium Access Control (MAC) signaling, a MAC element, a physical control channel, or control information which provide the transmitting/receiving manner).

As to claim 14.  Zhang teaches wherein the processor is further configured to:
receive the target receiving manner for receiving the downlink control channel transmitted by the base station using a target signaling (Zhang [0242] [0243] preset rule i.e. protocol using one of radio resource signaling, RRC common signaling, RRC dedicated signaling Medium Access Control (MAC) signaling, a MAC element, a physical control channel, or control information which provide the transmitting/receiving manner); and
wherein the target signaling comprises at least one of:
a radio resource control signaling, system information, a media access control address control unit, and a physical layer signaling(Zhang [0242] [0243] preset rule i.e. protocol using one of radio resource signaling, RRC common signaling, RRC dedicated signaling Medium Access Control (MAC) signaling, a MAC element, a physical control channel, or control information which provide the transmitting/receiving manner).

As to claim 19. Zhang teaches an apparatus for transmitting a downlink control channel (Zhang fig.11 base station and [0495] base station sending configuration of a physical downlink control channel), applied in a base station, the apparatus comprising:
a processor (Zhang fig.11, 1101 processor); and
a memory for storing instructions executable by the processor (Zhang fig.11, 1104 program code and memory coupled to processor).
wherein the processor is configured to:
transmit a receiving manner for receiving the downlink control channel to a terminal Zhang fig.1 step S101 configuration information i.e. manner of transmitting, pertaining to transmission of physical downlink control channel); and
transmit the downlink control channel to the terminal (Zhang fig.1 step S102 downlink control channel being transmitted by base station) , so that the terminal receives the downlink control channel according to the target receiving manner(Zhang [0242][0243]preset rule i.e. protocol using one of  radio resource signaling, RRC common signaling, RRC dedicated signaling Medium Access Control (MAC) signaling, a MAC element, a physical control channel, or control information which provide the transmitting/receiving manner).
wherein the target receiving manner comprises at least one of:
receiving information about a target location of the downlink control channel corresponding to a time domain resource and a frequency domain resource (Zhang fig.5, 501 and fig.6  and [0188]  predefined resource can be time frequency resources) ;
(Zhang [0318] a manner of sending/receiving comprising configuration information having modulation and coding scheme) ;
receiving according to a target period(Zhang fig.6 and 7 step 701 configuration received on predefined resources and predefined resources is time-frequency resource [0180][0184][0299]);; and
receiving a target beam for transmitting the downlink control channel(Zhang fig. 5 step 501 and 502 receive configuration information on downlink control channel using predefined resources i.e. spatial resources  see [0188]),

As to claim 20.    Zhang teaches wherein the processor is further configured to: transmit the target receiving manner for receiving the downlink control channel to the terminal by a target signaling (Zhang [0242] [0243] preset rule i.e. protocol using one of radio resource signaling, RRC common signaling, RRC dedicated signaling Medium Access Control (MAC) signaling, a MAC element, a physical control channel, or control information which provide the transmitting/receiving manner); and
wherein the target signaling comprises at least one of:
a radio resource control signaling, system information, a media access control address control unit, and a physical layer signaling(Zhang [0242] [0243] preset rule i.e. protocol using one of radio resource signaling, RRC common signaling, RRC dedicated signaling Medium Access Control (MAC) signaling, a MAC element, a physical control channel, or control information which provide the transmitting/receiving manner).

Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4,5,15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US-PG-PUB 2017/0245250 A1) hereinafter Zhang and in view of Liu et al. (US-PG-PUB 2019/0363839 A1) hereinafter Liu.
 
As to claim 4.    Zhang teaches all the limitations of parent claim 1,
Zhang teaches wherein the determining the target receiving manner for receiving the downlink control channel comprises:
determining target association information associated with the downlink control channel (Zhang [0415] a manner of receiving downlink control channel which is defined based on scrambling sequence which defined association information); and
Zhang does not teach adopting a receiving manner corresponding to the target association information as the target receiving manner for receiving the downlink control channel according to a pre-stored corresponding relationship between receiving manners and association information 
However Liu from a similar field of endeavor teaches adopting a receiving manner corresponding to the target association information as the target receiving (Liu [0124] a pre-stored correspondence between scrambling code used by physical layer signaling and mapping manner which was agreed upon between terminal and based station).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Liu and the teaching of Zhang to use a correspondence between scrambling sequence a mapping manner to decide a transmitting and receiving manner. Because Liu teaches a method of improving a rate of decoding thus improving communication between transmitter and receiver and improving spectrum efficiency (Liu [0004]).

As to claim 5.    The combination of Zhang and Liu teaches all the limitation of claim 4
Zhang teaches wherein the association information comprises at least one of:
a scrambling sequence for scrambling target information(Zhang [0415] a manner of receiving downlink control channel which is defined based on scrambling sequence which defined association information); wherein the target information is information corresponding to a channel or an information block  received by the terminal before receiving the downlink control channel (Zhang [0222]-[0224] terminal being notified using layer signaling of a PBCH and was received before transmission of physical downlink control channel); and
a terminal grouping to which the terminal belongs.

As to claim 15.    Zhang teaches wherein the processor is further configured to:
determine target association information associated with the downlink control channel(Zhang [0415] a manner of receiving downlink control channel which is defined based on scrambling sequence which defined association information);; and
Zhang does not teach to adopt a receiving manner corresponding to the target association information as the target receiving manner for receiving the downlink control channel according to a pre-stored corresponding relationship between receiving manners and association information 
However Liu from a similar field of endeavor teaches adopting a receiving manner corresponding to the target association information as the target receiving manner for receiving the downlink control channel according to a pre-stored corresponding relationship between receiving manners and association information (Liu [0124] a pre-stored correspondence between scrambling code used by physical layer signaling and mapping manner which was agreed upon between terminal and based station).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Liu and the teaching of Zhang to use a correspondence between scrambling sequence a mapping manner to decide a transmitting and receiving manner. Because Liu teaches a method of improving a rate of decoding thus improving communication between transmitter and receiver and improving spectrum efficiency (Liu [0004]).

As to claim 16.   The combination of Zhang and Liu teaches all the limitation of parent claim 15,
 Zhang teaches wherein the association information comprises at least one of:
a scrambling sequence for scrambling target information(Zhang [0415] a manner of receiving downlink control channel which is defined based on scrambling sequence which defined association information); wherein the target information is information corresponding to a channel or an information block received by the terminal before receiving the downlink control channel(Zhang [0222]-[0224] terminal being notified using layer signaling of a PBCH and was received before transmission of physical downlink control channel); and 
a terminal grouping to which the terminal belongs.

Claim 7,11,18,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US-PG-PUB 2017/0245250) hereinafter Zhang and in view of Zhang et al (US-PG-PUB 2019/0239204 A1) hereinafter Zhang9204 and in view of Lyu et al. (US-PG-PUB 2019/0230694 A1)

As to claim 7.  The combination of Zhang and Zhang9204 teaches all the limitation of claim 1
  Zhang does not teach wherein the target location comprises:
an offset of the downlink control channel with respect to target information, wherein the target information is information corresponding to a channel or an 
a preset location corresponding to the downlink control channel 
However Lyu from a similar field of endeavor teaches wherein the target location comprises:
an offset of the downlink control channel with respect to target information, wherein the target information is information corresponding to a channel or an information block received by the terminal before receiving the downlink control channel; or
a preset location corresponding to the downlink control channel (Lyu [0284] 2019/0230694 A1 a preset location in time domain in which a PDCCH can be located).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of application to combine the teaching of Lyu and the teaching of Zhang to use a preset location for a PDCCH. Because Lyu teaches a method for flexible resource scheduling thus providing efficient spectrum utilization (Lyu [0005]).

As to claim 11.     The combination of Zhang and Zhang9204 teaches all the limitation of claim 8
	The combination of Zhang and Zhang9204 does not teach wherein the target location comprises:
an offset of the downlink control channel with respect to target information, wherein the target information is information corresponding to a channel or an 
a preset location corresponding to the downlink control channel 
However Lyu from a similar field of endeavor teaches wherein the target location comprises:
an offset of the downlink control channel with respect to target information, wherein the target information is information corresponding to a channel or an information block received by the terminal before receiving the downlink control channel; or
a preset location corresponding to the downlink control channel (Lyu [0284] 2019/0230694 A1 a preset location in time domain in which a PDCCH can be located).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of application to combine the teaching of Lyu and the teaching of Zhang and Zhang9204 to use a preset location for a PDCCH. Because Lyu teaches a method for flexible resource scheduling thus providing efficient spectrum utilization (Lyu [0005]).

As to claim 18.   The combination of Zhang and Zhang9204 teaches all the limitation of parent claim 17, 
The combination of Zhang and Zhang9204 does not teach wherein the target location comprises:
an offset of the downlink control channel with respect to target information, wherein the target information is information corresponding to a channel or an 
a preset location corresponding to the downlink control channel 
However Lyu from a similar field of endeavor teaches wherein the target location comprises:
an offset of the downlink control channel with respect to target information, wherein the target information is information corresponding to a channel or an information block received by the terminal before receiving the downlink control channel; or
a preset location corresponding to the downlink control channel (Lyu [0284] 2019/0230694 A1 a preset location in time domain in which a PDCCH can be located).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of application to combine the teaching of Lyu and the teaching of Zhang and Zhang9204 to use a preset location for a PDCCH. Because Lyu teaches a method for flexible resource scheduling thus providing efficient spectrum utilization (Lyu [0005]).

As to claim 22.    The combination of Zhang and Zhang9204 teaches all the limitation of parent claim 17, 
The combination of Zhang and Zhang9204 does not teach wherein the target location comprises:
an offset of the downlink control channel with respect to target information, wherein the target information is information corresponding to a channel or an 
a preset location corresponding to the downlink control channel 
However Lyu from a similar field of endeavor teaches wherein the target location comprises:
an offset of the downlink control channel with respect to target information, wherein the target information is information corresponding to a channel or an information block received by the terminal before receiving the downlink control channel; or
a preset location corresponding to the downlink control channel (Lyu [0284] 2019/0230694 A1 a preset location in time domain in which a PDCCH can be located).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of application to combine the teaching of Lyu and the teaching of Zhang and Zhang9204 to use a preset location for a PDCCH. Because Lyu teaches a method for flexible resource scheduling thus providing efficient spectrum utilization (Lyu [0005]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (US-PG-PUB 2014/0321383 A1) method for processing physical downlink control channel data.
Zhang et al. (US-PG-PUB 2020/0267710 A1) signal transmission method and device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/VOSTER PREVAL/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412